Case: 19-10085    Date Filed: 09/10/2019   Page: 1 of 2


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-10085
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:16-cr-00404-EAK-JSS-1


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus


JARVIS RODRICK THOMAS,

                                                          Defendant-Appellant.
                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (September 10, 2019)

Before WILSON, WILLIAM PRYOR and HULL, Circuit Judges.

PER CURIAM:
              Case: 19-10085    Date Filed: 09/10/2019   Page: 2 of 2


      Thomas Burns, appointed counsel for Jarvis Thomas in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Thomas’s conviction and sentence are AFFIRMED. Further,

Thomas’s motion for appointment of counsel is DENIED AS MOOT.




                                         2